DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2020 and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group 1, claim 1-8 in the reply filed on 12/15/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa JP 2010-078493 as cited in the IDS filed 06/10/2020 in view of Yamaguchi et al. (hereinafter Yamaguchi) JP 6206688 as cited in the IDS filed 06/10/2020.
Regarding claim 1, Hanabusa discloses a polymerase chain-reaction system comprising: a nucleic acid extraction cartridge [35] configured to extract nucleic acids from a biospecimen using a nucleic acid extraction reagent as a medium as discussed in at least paragraphs 25-26; a PCR plate (reaction vessel 10) coupled in a structure (plate holding portion 130)  in which the PCR plate is inserted into as discussed in at least paragraphs 20, 39 and the abstract, and connected via a channel [13] to the nucleic acid extraction cartridge as discussed in at least paragraphs 21 and 70 and configured to receive an extracted nucleic acid solution from the nucleic acid extraction cartridge and accommodate the nucleic acid solution into at least one or more reaction wells as shown in at least Figs. 3, 18A and 18B accommodating a primer or a primer/probe set or a dried PCR mixture comprising the primer/probe set; and a temperature control module (control unit 6) disposed above the PCR plate as shown in Fig. 6 and discussed in at least paragraph 37.

Yamaguchi discloses a temperature control module comprises a pair of heating blocks [21 and 22] disposed adjacent to reaction wells [100/110] to apply different temperatures to the reaction well and allowing rotational motion and vertical movement as discussed in at least paragraphs 24-32.
It would have been obvious to modify the device Hanabusa with a pair of heating blocks as taught by Yamaguchi in order to achieve a variety of heating profiles such as temperature gradients which are known to aid in the determination of optimum denaturation and annealing temperatures.
Regarding claim 2, Yamaguchi discloses wherein the temperature control module comprises: a first heating block [222] provided with a first pressurizing surface corresponding to a surface of the reaction well and maintained at a first temperature required for thermal denaturation as shown in Fig. 3, a second heating block [21] disposed spaced apart from a position corresponding to the first heating block provided with a second pressurizing surface as shown in Fig. 3; a drive module (driving mechanism 30) configured to implement rotational motion or vertical movement of the first heating block and the second heating block as discussed in at least paragraphs 20 and 32-37.
Regarding claim 3, Yamaguchi discloses a cooling fan unit [500] configured to control thermal radiation and conduction between the first heating block and the second heating block as discussed in at least paragraph 44.
claim 4, Yamaguchi discloses wherein the second heating block [21] further comprises a cooling pattern part (fins 210) embodied at a top portion opposing the second pressurizing surface as discussed in at least paragraph 43.
Regarding claim 5, Yamaguchi discloses wherein the first heating block and the second heating block are capable of maintaining a set temperature at the first temperature or the second temperature using a temperature sensor and a heating unit (The temperatures of the 1 heating unit 21 and the 2 heating unit 22 are controlled by a temperature sensor (not shown) and a control unit 40) as discussed in at least paragraphs 32-33.
Regarding claim 6, Hanabusa discloses a vertical movement module comprising a drive frame configured to implement a vertical movement of a heating block in a direction perpendicular to the drive shaft S and a guide frame disposed in a structure in which the guide frame passes through the drive frame as discussed in at least the overview and paragraphs 7, 14 and 54-55.
Hanabusa does not explicitly disclose wherein the temperature control module comprises a pair of heating blocks.
Yamaguchi discloses a temperature control module comprises a pair of heating blocks [21 and 22] disposed adjacent to reaction wells [100/110] to apply different temperatures to the reaction well as discussed in at least paragraphs 24-32. Yamaguchi also discloses wherein the drive module comprises: a rotary module (mounting unit 15) comprising a drive shaft configured to autonomously rotate the first heating block and the second heating block to shift to either the first pressurizing surface or the second pressurizing surface coming into contact with a surface of the reaction well as discussed in at least paragraphs 28-30, 34 and 61.

claim 7, Hanabusa discloses further comprising a first elastic member disposed in a structure in which the first elastic member is inserted into the drive frame so that the drive frame applies a restoring force in an upward direction when the surface of the reaction well comes into contact with the first heating block or the second heating block as discussed in at least paragraphs 15 and 45-46, 52, 54.
Regarding claim 8, Hanabusa discloses further comprising a second elastic member (as shown in Fig. 18:120) and having holes provided at both ends thereof, the holes having a larger diameter than that of the guide frame, allows vertical movement of the drive frame while preventing deviation from the guide frame by means of a pin provided in the guide frame after the holes are inserted into a pair of guide frames and applies a buffering force during the contact of the surface of the reaction well while applying a pressure in a downward direction as shown in Fig. 18 and discussed in at least paragraphs 52, 54-55, 59-60.
Hanabusa does not explicitly disclose wherein the temperature control module comprises a pair of heating blocks.
Yamaguchi discloses a temperature control module comprises a pair of heating blocks [21 and 22] disposed adjacent to reaction wells [100/110] to apply different temperatures to the reaction well and allowing rotational motion and vertical movement as discussed in at least paragraphs 24-32.
In view of the teachings above, it would have been obvious to one having ordinary skill in the art to arrange the second elastic member such that it is spaced apart from the first heating block and the second heating block, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).which is disposed above the first heating block and the second heating block so that 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796